                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

JOSEPH J. HICKS,                                 )
                                                 )
               Petitioner,                       )
                                                 )
       v.                                        )           No. 1:18-CV-153 JMB
                                                 )
JASON LEWIS,                                     )
                                                 )
               Respondent.                       )

                               MEMORANDUM AND ORDER

       This matter is before the Court on petitioner=s application for writ of habeas corpus brought

pursuant to 28 U.S.C. § 2254. The petition appears to be barred by § 2254’s one-year limitations

period, and the Court will order petitioner to show cause why the petition should not be dismissed.

                                          Background

       On July 1, 2014, petitioner was found guilty by a jury of two counts of first degree child

molestation. See State v. Hicks, No. 12SF-CR01132-01 (24th Judicial Circuit, St. Francois County

Court). On August 15, 2014, petitioner was sentenced to thirty years’ imprisonment on each count,

to be served consecutively, for a total term of imprisonment of sixty years.

       Petitioner filed a timely appeal, and his conviction and sentence was affirmed on appeal on

September 8, 2015. Hicks v. State, No. ED101927.

       Petitioner filed his post-conviction motion to vacate his sentence, pursuant to

Mo.Sup.Ct.R. 29.15 on August 27, 2014. See Hicks v. State, No. 14SF-CC00181 (24th Judicial

Circuit, St. Francis County Court). Counsel for petitioner filed an amended motion to vacate after

his direct appeal was denied, on May 26, 2016. Petitioner’s motion to vacate was denied on June

28, 2016.

                                                 1
       Petitioner timely appealed the denial of his motion to vacate to the Missouri Eastern

District Court of Appeals. See Hicks v. State, No. ED104685. The Court denied the

post-conviction appeal on April 25, 2017, and the mandate was entered on May 2, 2017.

       On petitioner’s application for writ of habeas corpus, brought pursuant to 28 U.S.C. §

2254, petitioner declares that he placed his application in the prison mailing system at Southeast

Correctional Center (“SECC”) on June 14, 2018.

                                            Discussion

       Under 28 U.S.C. § 2244(d):

       (1) A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from the latest of--

               (A) the date on which the judgment became final by the conclusion
               of direct review or the expiration of the time for seeking such
               review;

               (B) the date on which the impediment to filing an application
               created by State action in violation of the Constitution or laws of the
               United States is removed, if the applicant was prevented from filing
               by such State action;

               (C) the date on which the constitutional right asserted was initially
               recognized by the Supreme Court, if the right has been newly
               recognized by the Supreme Court and made retroactively applicable
               to cases on collateral review; or

               (D) the date on which the factual predicate of the claim or claims
               presented could have been discovered through the exercise of due
               diligence.

       (2) The time during which a properly filed application for State post-conviction or
       other collateral review with respect to the pertinent judgment or claim is pending
       shall not be counted toward any period of limitation under this subsection.

       Pursuant to 28 U.S.C. § 2244(d), a petitioner has one year from the date his judgment of

conviction becomes final within which to file a petition for writ of habeas corpus. Where, as here,

                                                 2
a Missouri petitioner does not seek transfer to the Missouri Supreme Court after direct appeal, his

judgment becomes final upon expiration of the time within which to seek such discretionary

review, that is, fifteen days after the court of appeals issues its opinion. Gonzalez v. Thaler, 132 S.

Ct. 641 (2012); Mo. S. Ct. R. 83.02.

       Accordingly, petitioner=s judgment of conviction here became final on September 23,

2015, fifteen days after the Missouri Court of Appeals affirmed his conviction on direct appeal.

The one-year limitations period was tolled, however, during the pendency of petitioner=s

post-conviction proceedings, that is, from August 27, 2014 through May 2, 2017. See Payne v.

Kemna, 441 F.3d 570, 572 (8th Cir. 2006) (post-conviction relief proceedings final on issuance of

the mandate). Petitioner’s application for habeas relief was due to the Court no later than

three-hundred and sixty-five days from May 2, 2017. In other words, his petition was due to the

Court no later than May 2, 2018. Unfortunately, petitioner placed his application for relief in the

prison mailbox on June 14, 2018, making his petition forty-three (43) days late.

       The instant petition has been filed more than forty-three (43) days late. As a result, the

Court will order petitioner to show cause why the petition should not be dismissed as time-barred.

See Day v. McDonough, 547 U.S. 198, 209 (2006) (district court must give notice to petitioner

before sua sponte dismissing petition as time-barred).

       Accordingly,

       IT IS HEREBY ORDERED that petitioner shall show cause, in writing and no later

than thirty (30) days from the date of this Order, why this action should not be dismissed as

time-barred.




                                                  3
       IT IS FURTHER ORDERED that if petitioner fails to comply with this Order, this action

will be dismissed.

       Dated this 26th day of October, 2018.



                                               \s\ Jean C. Hamilton
                                               JEAN C. HAMILTON
                                               UNITED STATES DISTRICT JUDGE




                                               4
